        Case 3:21-cv-00197-MCR-EMT Document 6 Filed 07/27/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

AHIEZER BENDAN TIMMS,

        Plaintiff,

v.                                               CASE NO. 3:21cv197-MCR-EMT

DANIELLE A. TIMMS, et al.,

        Defendants.
                                   /

                                       ORDER

        The chief magistrate judge issued a Report and Recommendation on June 10,

2021.        ECF No. 5.      The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.      The chief magistrate judge’s Report and Recommendation, ECF No. 5,

is adopted and incorporated by reference in this Order.
Case No. 3:21cv197-MCR-EMT
      Case 3:21-cv-00197-MCR-EMT Document 6 Filed 07/27/21 Page 2 of 2




       2.     Plaintiff’s federal claims are DISMISSED with prejudice for failure

to state a claim upon which relief can be granted.

       3.     The court declines to exercise supplemental jurisdiction over any state

law claims Plaintiff may have intended to assert and such claims are DISMISSED

without prejudice.

       4.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 27th day of July 2021.




                                         s/  M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:21cv197-MCR-EMT
